ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23,' Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: Pursuant to Admis.Disc.R. 23, Section 10(a)(2), the Commission demanded a written response from the respondent with respect to three separate grievances filed against him. The respondent failed to respond to any of the requests pursuant to the requirements of the rule.
Violations: By failing to respond to the Commission’s demands for information relative to the grievances filed against him, the respondent violated Ind.Professional Conduct Rule 8.1(b).
Discipline: Forty-four (44) day suspension from the practice law, with automatic reinstatement thereafter, and with credit for time already suspended. See Matter of Cable, 715 N.E.2d 396 (Ind.1999) (30 day suspension, effective October 8, 1999); Matter of Cable, 719 N.E.2d 388 (Ind.1999) (order granting Commission’s motion for stay of the respondent’s automatic reinstatement); Matter of Cable, 720 N.E.2d 1166 (Ind.1999) (order lifting stay upon Commission’s motion after period of 44 days).
The Court, having considered the submission of the parties, now APPROVES *227and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.